DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 and 24-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bolliet FR 2985252 A1.
 With respect to claim 21 and 25-30, the Bolliet FR 2985252 A1 discloses (page 9 lines 33-34 and claims) a water purification device comprising at least two boron-doped diamond electrodes coated on a silicon substrate, said diamond electrodes providing a contact area of between about 50 and 100 cm2. boron-doped diamond electrodes are made of silicon, as a support for the thin diamond layer, whose thickness is between 1.5 and 3.5 mm, with a resistivity of about 100 mΩcm. Diameters and surfaces vary according to use. At the pilot scale, it can have surfaces typically between 50 and 100 cm 2, and diameters of between about 5 and 12 cm. The boron doped diamond layer having a thickness of between 1 and 3 μm having a resistivity of 100 to 150 mΩcm. The electrodes may be monopolar in which only one side is coated with the diamond film or bipolar where both sides are coated with the diamond film. The inter-electrode space is usually between 0.1 and 1 cm. The Example discloses the use of a flow meter page 10 lines 17-26. The electrodes may be circular disclosed on page 10 lines 1-5.
With respect to claim 24, the Bolliet reference discloses wherein the operating voltage of said electrodes is capable of being between -1V and -2V on cathodic polarization and between +2V and +4V on anodic polarization on pages 9-10.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Murata JP 6220956 B1 as applied above further in view of Bolliet FR 2985252 A1.(included in IDS)
With respect to claim 33, the Murata reference discloses (figure 1; paragraphs [0029] - [0031]; paragraph [0053]; paragraph 64 - page 11; table 1) discloses a method to purify bathing water in spas or pools (paragraphs [0029]-[0031]) without fungicidal or biocidal chemical additives (ozone mentioned in paragraph [0031] is optional), wherein the method comprises the steps of:
i) Installing a purification device (14) comprising at least two boron-doped diamond electrode coated on a silicon substrate (paragraph [0043]) in a water filtration circuit of a spa or pool (see figure 1, paragraphs [0029]-[0031));
ii) Circulating bathing water contained in said spa or pool in said filtration circuit by a filtration system and/or a pump such that said electrode is in permanent contact with water in said spa or pool filtration circuit (figure 1, paragraphs [0029]-[0031]
ili) Applying an electric current to said electrode to electrolyze the water circulated over said electrode (e.g. paragraph [0053}).
The reference further discloses the electrodes should be customized to the flow in paragraphs such as 0043.
The reference differs in that it does not expressly disclose the electrodes of the purification device provide a contact area that is comprised between 50 and 100 cm’.
the Bolliet FR 2985252 A1 discloses (page 9 lines 33-34 and claims) a water purification device comprising at least two boron-doped diamond electrodes coated on a silicon substrate, said diamond electrodes providing a contact area of between about 50 and 100 cm2. boron-doped diamond electrodes are made of silicon, as a support for the thin diamond layer.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Murata reference and use the electrodes such as in the Bolliet reference, since the electrodes would provide the expected result of treating water with electrolysis as evidenced by Bolliet. 
With respect to claim 34, the Murata in view of Bolliet reverence do not expressly disclose  wherein the pH of said water is maintained between 6 and 8.
However, one or ordinary skill in the art would recognize that the water would need to be in a range for humans.  The ranges are overlapping and therefore obvious , since the water much be in a range for humans. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Murata in view of Bolliet references and use a pH of between 6 and 8, since it would yield the expected result of being available for human use. 

With respect to claims 35-37, the Murata in view of Bolliet reverence do not expressly disclose  wherein the electrode is powered in regular intervals, wherein the electrode is powered 4 to 12 times per day, or wherein water is circulated continuously in said filtration circuit and the electrode is powered for a duration of at least 30 minutes.
However, the interval of use and period of time of the electrodes would increase and decrease the amount of treatment produced.  Therefore, the variable is result effective. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Murata in view of Bolliet references and powered in regular intervals, wherein the electrode is powered 4 to 12 times per day, since it has been held that wherein the general condition exist, it is within the routine or ordinary skill of one in the art to find or discover the optimum or workable ranges.
 
Claim(s) 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bolliet FR 2985252 A1 as applied above to claim 21.(included in IDS)
With respect to claims 22-23 The Bolliet reference discloses that the said diamond electrodes have contact area of between 50 and 100 cm2  which overlaps 60 and 80 cm2 and 70 cm2 thereby making the overlapping portion obvious to use.
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Bolliet reference and use a contact area of 60 and 80 cm2 and 70 cm2 since, the Bolliet reference discloses an overlapping range making the use obvious to provide the desired electrolysis as evidenced by the Bolliet reference. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774